 In the Matter of TIKE FAIRBANKS COMPANY,and UNITED ELECTRICAL,RADIO &MACHINE WORKERS OF AMERICA, C. I.O.andMOLDERS ANDFOUNDRYWORKERS UNION,A.7.OF L.Case No. RE-58.=Decided March 18, 1943Jurisdiction:valve manufacturingindustry.fInvestigation and Certification of Representatives:existence of question:refusalto accord any organization recognitionuntilcertified by the Board ;electionsnecessary.Unit Appropriate for Collective Bargaining:determinationof, dependent uponseparate elections among:(1) foundry employees; (2) machine-shop em-ployees: (3) employees in the shippingand receiving department.Mr. George L. Hinman,of Binghamton, N. Y., for the Company.Mr. Sidney H. Greenberg,of Syracuse, N. Y., andMr. EdwardLandy,of Elmira, N. Y., for-'the U. E.Mr. C. W. Fairfield,of Elmira, N. Y. for the I. A. M.Mr. John D. O'Brien,ofWatervliet, N. Y., for the Molders. -Mr. David V. Easton,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEUpon petition duly filed by The Fairbanks Company, Binghamton,New York, herein called the Company, alleging that a question affect-ing commerce had arisen concerning the representation of employeesof the Company, the National Labor Relations Board provided foran appropriate hearing upon due notice before Peter J. Crotty, TrialExaminer.Said hearing was held at Binghamton, New York, onFebruary 26, 1943.The Company, United Electrical, Radio & Ma-chineWorkers of America, C. I. 0., herein called the U. E., Interna-tion a] Association of Machinists, A. F. of L., herein called the I. A. M.,and InternationalMolders & Foundry Workers Union of NorthAmerica, A. F. of L., herein called the Molders, appeared, partici-48 N. L. R. B., No. 37278r THE FAIRBANKS COMPANY279pated, and were afforded full opportunity to be heard, to examineand cross-examine witnesses, and to introduce evidence bearing uponthe issues.The Trial Examiner's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Upon.the entire record in the case, the Board make the following :FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYThe Fairbanks Company is engaged in the manufacture of brass andiron valves, at its plant located at Binghamton, New York.BetweenJanuary 1, 1942, and December 31,1942, the Company used at its Bing-hamton plant raw materials to the approximate value of $703,559, ofwhich approximately 75 percent represents shipments to the Com-pany's Binghamton plant from points outside the State of New York.During the same period the Company manufactured at its Binghamtonplant, finished products to the approximatevalue of $2,789,015, of whichapproximately 80 percent represents shipments to points outside theState of New York. The Company admits thatit.is engaged in com-merce within the meaning of the National Labor Relations Act.II. THE ORGANIZATIONS INVOLVEDUnited Electrical, Radio & Machine Workers of America is a.labororganization affiliated with the Congress of Industrial Organizations,admitting to membership employees of the Company.International Association of Machinists and International Molders^CFoundry Workers Union of North America are labor organizationsaffiliated with the American Federation of Labor, admitting to mem-bership employees of the Company.III.THE QUESTIONS CONCERNING REPRESENTATIONOm February 2, 1943, the Company received a letter from the Mold-ers and another from the U. E., both claiming to represent certain ofthe Company's employees.On February 5, 1943, the Company re-ceived a letter from the I. A. M. claiming to representcertain em-ployees of the Company.The Companyrefusesto recognize anylabor organization unless certified by the Board.A report of the Field Examiner introduced into evidence at thebearing indicates that the U. E., the I. A. M., and the Molders, each 280DECISIONSOF NATIONALLABOR RELA'rIONS BOARDrepresents a substantial number of employees in the units hereinafterfound appropriate?We find that questions affecting commerce have arisen concerningthe representation of employees of the Company within the meaning gof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNIT; THE DETERMINATION OF REPRESENTATIVESThe Molders,urges that-all production and maintenance employeesin the foundry of the Company, but excluding supervisory, office, andclerical employees (including factory clerks), constitute an appropri-ate unit.The I. A. M. contends that all production and maintenanceemployees in the machine shop, excluding supervisory, office, andclerical employees (including factory clerks), constitute an appropriateunit.The U. E. urges that all production and maintenance employeesclaimed by the Molders and the I. A. M., shipping and receiving depart-ment employees, and office and clerical workers (including factoryclerks) constitute an appropriate unit.The Company agrees with thecontention of the U. E., but would exclude office and clerical workersfrom the appropriate unit.Evidence was introduced at the hearing which tends to show theappropriateness of the craft units urged by the Molders and the I. A. M.Company's operations indicates the propriety of.a singleindustrialunit.Furthermore, the Molders and the I. A. M. agreed at the hearingthat, in the event they are chosen the bargaining 'representatives fortheir respective groups, they would jointlynegotiatewith the Com-'pany.There is no history of collective bargaining at the Company'splant either on an industrialor a craftbasis disclosed by the record.In this situation, we' shall permit the scope of the bargaining unit orunits'to be determined in part by the results of separate elections.The groups that,choose the I. A. M. or the Molders as their bargainingrepresentativeswill constitute separate and distinct appropriate units.IThe Field Examiner reported the representationof the U E , the I A.M and the Molders as follows.Only apparently genuine original signatures containing names of employees appearing on the Company'spay roll of February 9, 1943,are listed.FoundryMachineResidualTotalshopgroupU E----1249364IA M--------------75--------------75Molders----------------------------------76----------------------------76Forty-two of the signatures of the U E 's cards appear among those submitted by the I A MFourteenof the signatures on the U E.'s cards appear on those submitted by the MoldersTwo signatures appearamong the cards submitted,by all I groups.'Ten signatures submittedby the U.E. aic not duplicatedelsewhere.There are 205 employees in the machine shop and 139 employees in the foundry. THE FAIRBANKS COTAIPANY281Those groups choosing the U. E., will, together, constitute a singleappropriate unit.As noted above, the U. E. would include within its unit office andclerical employees (including factory clerks).The Company, theI.A. M., and the Mold(-4s would exclude this group from any unit.Weare of the opinion that their status and function are essentially, dif-ferent from the status and function of employees who do manual labor,and our usual practice has been to exclude office and clerical employeesfrom a unit largely composed of production and maintenance em-ployees.Since no sufficient reason for their inclusion is disclosed bythe record, Ave shall exclude office andclerical employees (includingfactory clerks) fi:om the units hereinafter designated.-Both the I. A. M. and the Molders would exclude employees of theshipping and receiving department, whereas the U. E. would includethem.The record discloses that they may well constitute part of alarge unit or a separate and distinct unit. In these.circun-istances, weare of the, opinion that the employees of the shipping and receivingdepartment could function either as a separate group or as part of, asingle industrial group.Upon the basis of the entire record and in accordance with the fore-going findings of fact, we shall order elections among the employeesof the Company within the groups listed below :(1)All production and maintenance employees in the foundry,'butexcluding supervisory, office, and clerical employees (including factoryclerks), and all other employees not employed in the foundry, to deter-fiuinewhether they desire to be represented by the Molders, or by theU. E., for the purposes of collective bargaining, or by neither;'(2) ' All production and maintenance employees in the machine shop,but excluding supervisory, office, and clerical employees (incltiidingfactory clerks), and all other employees not employed'in the machineI.A. M., or by the U. E., for the purposes of collective bargaining, orby neither;(3)All employees in the shipping and receiving department of theCompany, but excluding factory clerks and supervisory employees, todetermine whether or not they desire to be represented by the U. E.for the purposes of collective bargaining.As stated above, there will be no final determination of theappropriate unit or units pending the results of the elections.We find that the questions concerning representation which havearisen can best be resolved by means of elections by secret ballot amongthe employees in the groups described hereinabove, who were employedduring the pay-roll period immediately preceding the date of theDirection of Elections herein, subject to the limitations and additionsset forth in the Direction. 282DECISIONS OF NATIONAL LABOR'RELATI'O'NeSBOARDDIRECTION OYELECTIONSBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard' Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with The FairbanksCompany, Binghamton,New York, separate elections by secret ballotshall be conducted as soon as possible, but not later than thirty(30) day's from the date of this Direction, under the direction andsupervision of the Regional Director for the Third Region, acting inthis matter as agent for the National Labor Relations Board and sub-ject to Article III, Section 10, of said Rules and Regulations, amongthe following groups of employees of the Company, who were em-ployed during the pay-roll period immediately preceding'the date ofthis Direction, including employees who did not work during said pay-roll period because they were ill or on vacation or temporarily laid off,and including employees in the armed forces of the United States whopresent themselves in person at the polls, but excluding those who havesince quit or been discharged for cause(1)All production and maintenance employees in the machine shop,excluding supervisory,office, and clerical employees '(including 'fac-tory clerks),and all other employees not employed in the machineshop, to determine whether they desire to be represented by UnitedElectrical,Radio & Machine Workers of,.America,affiliated with theCongress of Industrial Organizations,or by International Associationof Machinists,affiliated with the American Federation of Labor, forthe purposes of collectivebargaining,or by neither;(2)All production and maintenance employees in the foundry, ex-cluding supervisory,office, and clerical.employees (including factoryclerks), and all other employees not employed in the foundry, to de-termine whether they desire to be represented by United Electrical,Radio & Machine Workers of America, affiliated with the Congress ofIndustrial Organizations,or byInternationalMolders & FoundryWorkers Union of North America, affiliated with the American Fed-eration of Labor, for the purposes of collective bargaining, or byneither ;(3)All employees of the shipping and receiving department, ex-eluding factory clerks and supervisory employees,todeterminewhether or not they desire to be represented by United Electrical,Radio & Machine Workers of America, affiliated with the Congress ofIndustrial Organizations,for the purposes of collective bargaining.